Case 3:19-cr-00001-TJC-PDB Document 26 Filed 03/14/19 Page 1 of 3 PageID 85



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

                              CASE NO. 3:19-cr-00001-TJC-PDB


UNITED STATES OF AMERICA,

v.

JOHN R. NETTLETON,
      Defendant.
_________________________________/


                               MOTION TO CONTINUE TRIAL

        Defendant JOHN R. NETTLETON, by and through undersigned counsel, files this

Motion to Continue Trial and states:

     1. Defendant is charged via indictment with two counts of obstruction of justice, one count

        of concealment of material facts, two counts of falsification of records, and five counts of

        giving false statements.

     2. Defendant’s initial appearance and arraignment was held on January 9, 2019.

     3. This matter is currently set for trial beginning May 6, 2019. All pre-trial motions are due

        by April 15, 2019.

     4. The Government’s pre-indictment investigation spanned approximately four years.

     5. From this investigation, the Government produced a very substantial amount of

        documentation.

     6. In mid-January 2019, the Government provided Defendant with over 400,000 pages of

        discovery.

     7. Certain portions of the discovery require the assistance of experts in order to adequately

        evaluate the Government’s findings and conclusions.

                                                 1
Case 3:19-cr-00001-TJC-PDB Document 26 Filed 03/14/19 Page 2 of 3 PageID 86



  8. Due to the vast amount of discovery in this case, the defense cannot possibly review all

     of these documents prior to the present trial date, draft necessary pre-trial motions, or

     adequately prepare for trial.

  9. Defendant requests this trial be continued and reset to January 3, 2020. Such a

     continuance would allow Defendant sufficient time to review the immense amount of

     discovery in this case and prepare for trial.

  10. On March 12, 2019, this Court held a status conference and discussed various scheduling

     matters with defense counsel and the Government. At the status conference, the

     Government expressed no objection to the trial in this matter being continued until

     January 3, 2020.

  11. Under 18 U.S.C. § 3161(h)(7)(A), the ends of justice served by the requested continuance

     outweigh the best interest of the public and Defendant in a speedy trial.



     WHEREFORE, Defendant requests for this Court to enter an order continuing the trial in

  this matter until January 3, 2020, and resetting the pre-trial deadlines accordingly.



                                            Submitted on March 14, 2019, by

                                            s/ Terence Lenamon
                                            Terence Lenamon
                                            Lenamon Law
                                            Florida Bar No. 970476
                                            245 SE 1st Street, Suite 404
                                            Miami, FL 33131
                                            Phone: 305-373-9911
                                            Fax: 305-503-6973
                                            Email: terry@lenamonlaw.com




                                                2
Case 3:19-cr-00001-TJC-PDB Document 26 Filed 03/14/19 Page 3 of 3 PageID 87




                               CERTIFICATE OF SERVICE

        I hereby certify that on March 14, 2019, a true and correct copy of the foregoing was
electronically filed with the Clerk of the Court using CM/ECF, and thereby served on all
interested parties.


                                          s/ Terence Lenamon
                                          Terence M. Lenamon




                                             3
